                                                                 FILED
 1
                                                                  NOV O5 2019
2
                                                           CLERK, U.S. DISTfllCT COURT
3                                                        SOUTHERN CIST CT OF CALIFOrtNIA
                                                         BY                     DEl'ul'Y
4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,                     Case No. 19-cv-2096-BEN-BGS
10                               Plaintiff,        ORDER APPOINTING
                                                   UNITED STATES MARSHAL AS
11          v.                                     CUSTODIAN AND DEPOSITING
                                                   THE DEFENDANT CURRENCY
12   $102,561.00 IN U.S. CURRENCY,                 INTO THE SEIZED ASSETS
                                                   DEPOSIT ACCOUNT
13                               Defendant.        [Doc. 2]
14
15
16         Upon a motion by plaintiff, United States of America, and it appearing that the
17 United States Marshal has consented to assume responsibility for the custody and
18 maintenance of the defendant property during the time it remains in the custody of
19 this Court under its process herein,
20         IT IS HEREBY ORDERED that upon the arrest of the defendant property,
21   the United States Marshal shall be custodian of the defendant property on behalf of
22 this Court until further order, and
23         IT IS FURTHER ORDERED that the United States Marshal shall deposit
24 the defendant currency in the Seized Assets Deposit Account which shall be
25   substituted as the res in this action.
26         IT IS SO ORDE~.                                                    •
27 Dated: November ~ , 2019
28
